Citation Nr: 1126868	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-36 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss disability and if so whether the reopened claim should be granted.

2.  Entitlement to an effective date earlier than July 31, 2009, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

In a statement presented in February 2011, the Veteran also generally alleged clear and unmistakable error (CUE) in the previous decisions relating to tinnitus.  At this point, it is unclear whether he wishes to pursue a claim of CUE either with respect to a final rating action or Board decision.  Historically, a moving party was precluded from collaterally attacking a prior final Board decision by alleging CUE in an RO rating decision that was subsumed in that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  See 38 C.F.R. § 20.1400.  To establish a valid CUE claim, a movant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell v. Principi, 3 Vet. App. 310 (1992).  The movant must assert more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  At this point, a valid CUE claim has not been raised.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  






FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability and tinnitus was denied in a May 1985 Board decision that was not appealable.

2.  A claim to reopen the claims for service connection bilateral hearing loss disability and tinnitus was received on May 13, 2009.

3.  The evidence associated with the claims file subsequent to the May 1985 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.

4.  Bilateral hearing loss disability is etiologically related to the Veteran's active service.

5.  The Veteran's claim for service connection for tinnitus was reopened on the basis of new and material evidence; service connection was granted for tinnitus on the basis that it existed when the claim was filed and is related to active service.

6.  Service department records added to the record after the May 1985 decision are duplicates of service department records previously of record with the exception of a letter of appreciation which could not have been previously obtained by VA because the letter was not in the possession of the service department or the Veteran did not provide VA with sufficient information to identify and obtain the letter.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for an effective date of May 13, 2009, but not earlier, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the bilateral hearing loss claims, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to establish his entitlement to service connection for bilateral hearing loss disability.  Therefore, no further development is required before the Board decides the claim to reopen and the reopened claim.

As to the claim for an earlier effective date for service connection for tinnitus, the record reflects that the Veteran was provided all required notice in a letter dated in August 2009, prior to the initial adjudication of the effective-date issue.

Accordingly, the Board will address the merits of the claims.

Claim to Reopen

Legal Criteria-

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet.App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service connection for hearing loss disability in August 1953 upon separation from service.  The claim, characterized as one for an ear condition, was denied in a September 1953 rating decision on the basis that there was no current ear disability found upon VA examination which included examination and audiogram.

The evidence of record at the time of the 1953 rating decision included the VA examination report as well as the Veteran's service treatment records (STRs), showing no diagnosis of hearing loss or ear disability.  The Veteran attempted to reopen his claim in January 1983.  It was the Veteran's contention that his duty assignments, including armory maintenance, field artillery fire control, small arms maintenance and artillery maintenance and repair, exposed him to acoustic trauma which led to hearing loss.  This claim was denied by the Board in a May 1985 decision that was not subject to appeal.  The evidence of record at the time of the 1985 Board decision included STR's, the 1953 VA examination report, the report of a January 1958 examination for reserves showing no ear trouble claimed and hearing of 15/15 bilaterally on whispered and spoken voice tests.  Also considered was a 1963 statement from Halsey G. Bullen, M.D., indicating that the Veteran's hearing was somewhat impaired when Dr. Bullen saw him in 1963.  Audiograms from Dr. Bullen dated in June 1963, January 1966 and March 1970 did not include any diagnosis.  An October 1982 private audiogram appears to show elevated thresholds bilaterally at the frequencies of 3000 Hertz and above.  A VA examination report dated in May 1984 shows that bilateral sensorineural hearing loss was diagnosed.  

The Board denied the claim on the basis that there was no relationship shown between current hearing loss and service.  The Board noted that hearing loss was not shown until many years following service, and indicated that the intercurrent 1958 examination showing no complaints or findings of hearing loss weighed against the claim.  

The evidence that has been received since the 1985 Board decision includes several private and VA audiological opinions.  Two opinions support the claim.  A June 2009 opinion by audiologist Pauline G. Bailey, M.A., who has treated the Veteran since 1990, indicates that the Veteran's bilateral sensorineural hearing loss and tinnitus were consistent with his exposure to excessive noise.  She also noted a presbycusis component to current hearing loss.  In a March 2010 statement, Bruce Klenoff, M.D., opined that the current sloping sensorineural hearing loss could be a result of his noise exposure in the Army.  Dr. Klenoff observed that the Veteran's artillery exposure in service was in the range of 120 to greater than 170 decibels.  He explained that these levels cause inner ear damage, and he noted the current tinnitus which is consistent with such damage.  He also observed that the whispered and spoken voice tests were not adequate to measure for loss resulting from this exposure.  

Opinions that do not support the claim are recorded in reports of VA ear and audio examinations, conducted in July 2010.  The Veteran denied current noise exposure but noted a post service history that included target shooting and intermittent hunting, both while using ear protection.  These opinions both indicate that it is not at least as likely that the Veteran's hearing loss is related to noise exposure in service.  Rather, they indicate, generally, that the documented normal hearing for years following service does not support the contention that the current hearing loss is related to service.  

The Board finds that the favorable opinions provided by Dr. Klenoff and Audiologist Bailey are new and material.  In this regard the Board notes that the foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim for entitlement to service connection for bilateral hearing loss disability is in order.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's STRs shows that at his pre-induction examination the Veteran reported a history of childhood otitis media with no trouble since.  Examinations at induction and separation noted no hearing loss disability or ear disability.  At separation, spoken and whispered voice testing was 15/15 bilaterally, and the audiometry testing showed thresholds of 0, 10, or 20 for all thresholds tested.  

Further review of aforementioned medical evidence shows that hearing loss was first documented years following service.  The Veteran has a current diagnosis of bilateral sensorineural hearing loss.  There are medical opinions in favor and against the theory that the current hearing loss is etiologically related to service.  Specifically, Dr. Klenoff and Audiologist Bailey support the claim, whereas the July 2010 VA opinions are against the claim.  

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds the opinion from the Veteran's private treating audiologist to be more probative than those provided by the VA examiners.  In this regard the Veteran has reported that he has experienced bilateral hearing loss since he was on active duty.  The opinion provided by Ms. Bailey was formed after a review of the Veteran's circumstances over time and better accounts for the Veteran's chronic bilateral hearing loss complaints.  The VA examiner's opinions do not account for the Veteran's history of hearing loss since service.  The Veteran is competent to state when he first experienced hearing loss and that the symptoms have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be generally credible.  The Board notes that the Court has determined that it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Grober, 10 Vet. App. 488, 496 (1997); citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Although the Board notes the 1958 notation in a reserve retention examination by the Veteran that he did not have hearing trouble, it finds that most of the statements are consistent with the assertions in this claim.  

Additionally, Dr. Klenoff's statement is supportive of the Veteran's contentions, and offers an explanation of how the loss, though related to service, did not become evident for years.  A letter from the Veteran dated in 1983 reflects that he was treating with Dr. Klenoff at that time.  Thus, Dr. Klenoff is also considered a long-term treating source, whose opinion is entitled to considerable weight.  

In sum, as the Veteran's private physician has linked his current bilateral hearing loss to the noise exposure he experienced while on active duty and the Veteran has provided credible statements concerning a continuity of symptomatology since service, the Board finds that the evidence in favor of the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.

Accordingly, entitlement to service connection for bilateral hearing loss disability is warranted.

Earlier Effective Date Claim

Legal Criteria 

Under the applicable criteria, the effective date of an award of direct disability compensation based on an original claim shall be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date of an award based on new and material evidence, other than service department records, received within the appeal period or prior to an appellate decision, will be as if the former decision had not been rendered.  The effective date of an award based on new and material evidence, received after a final disallowance will be the later of the date of receipt of the claim to reopen or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).

Any communication or action from a claimant, which indicates intent to apply for one or more benefits under the laws administered by VA, may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Analysis

The record shows that the Veteran's initial claim of entitlement to service connection for tinnitus disability was denied in a July 1984 rating decision on the basis that the Veteran's tinnitus was now present but was not related to service.  The Veteran appealed this decision to the Board, which denied the claim in May 1985.  

A report of contact prepared by a VA employee indicates that the Veteran called the RO via telephone on May 13, 2009, and indicated that he was filing a claim to reopen the claim of entitlement to service connection for tinnitus.  On July 31, 2009, he submitted an additional statement and evidence in support of this claim, including audiologist Bailey's opinion.  The RO declined to reopen his claim for service connection for tinnitus in a September 2009 rating decision.  The Veteran appealed, and service connection for tinnitus was granted by the RO in an August 2010 rating decision, with an effective date of July 31, 2009.  The RO assigned this effective date on the basis that this was the date of receipt of the claim.  

The Veteran asserts that service connection for tinnitus should be effective from the date he was separated from service in 1953.  He argues that he has had tinnitus since that time.  

The Board has determined that the proper date of claim is May 13, 2009, because the Veteran's communication on that date qualifies as an informal claim.  Because his tinnitus existed prior to that date and the evidence establishes that his tinnitus is related to his active service, his entitlement to service connection arose prior to the date of receipt of claim.  Accordingly, May 13, 2009, is the proper effective date for the grant of service connection.

An effective date prior to the receipt of the claim to reopen could be granted if the prior Board decision was based on clear and unmistakable error.  As discussed above, to date, the Veteran has not filed a valid claim of CUE.  

In addition, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case the Veteran has submitted duplicates of service personnel records that were of record at the time of the May 1985 Board decision.  They do not warrant reconsideration of the claim.

He has also submitted a copy of a June 1953 letter of appreciation from his commanding officer that was not previously of record.  The letter expresses appreciation for the Veteran's performance in a pistol competition and for his diligence in preparing for the competition.  This letter is pertinent, but it was in the Veteran's possession.  Whether the original of this letter or a copy thereof is in the possession of the service department is unknown.  In any event, the Veteran did not previously provide VA with sufficient information for VA to identify and obtain the letter or a copy thereof.  Therefore, reconsideration of the claim under 38 C.F.R. § 3.156 is not in order. 

Accordingly, the Board concludes that the proper effective date for the grant of service connection for tinnitus is May 13, 2009.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is granted.

Service connection for bilateral hearing loss disability is granted.

Entitlement to an effective date of May 13, 2009, but earlier, for the grant of service connection for tinnitus is granted subject to the criteria applicable to the payment of monetary benefits.

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


